                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 18-cv-03053-PAB

THOMAS R. SEALS,

       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the Notice of Removal [Docket No.

1] filed by defendant State Farm Mutual Automobile Insurance Company. Defendant

states that the Court has subject matter jurisdiction over this lawsuit pursuant to 28

U.S.C. § 1332(a). Docket No. 1 at 1.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. Citizens

Concerned for Separation of Church & State v. City & County of Denver , 628 F.2d

1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may

not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if it turns out that, despite

much time and expense having been dedicated to a case, a lack of jurisdiction causes it

to be dismissed or remanded regardless of the stage it has reached. See U.S. Fire Ins.

Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D.

Colo. July 28, 2009).

       It is well established that “[t]he party invoking federal jurisdiction bears the

burden of establishing such jurisdiction as a threshold matter.” Radil v. Sanborn W.

Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004). Def endant invokes 28 U.S.C.

§ 1332(a) as the basis for this Court’s diversity jurisdiction. Docket No. 1 at 4, ¶ 14.

Section 1332(a)(1) states: “The district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between [] citizens of different States.” The facts as

presently averred, however, do not provide sufficient information regarding the

citizenship of plaintiff.

       The notice of removal states that plaintiff “resides in the State of Colorado.”

Docket No. 1 at 3, ¶ 8. However, domicile, not residency, is determinative of

citizenship. Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations

of mere ‘residence’ may not be equated with ‘citizenship’ for the purposes of

establishing diversity.”); see also Mississippi Band of Choctaw Indians v. Holyfield, 490



                                               2
U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one

can reside in one place but be domiciled in another.” (citations omitted)).

       Because defendant has not sufficiently alleged the citizenship of the parties, the

Court is unable to determine whether it has subject matter jurisdiction over plaintiff’s

claim. See United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55

F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his

favor must allege in his pleading the facts essential to show jurisdiction.”) (citations and

internal quotation marks omitted). Therefore, it is

       ORDERED that, on or before 5:00 p.m. on January 25, 2019, defendant State

Farm Mutual Automobile Insurance Company shall show cause why this case should

not be dismissed due to the Court’s lack of subject matter jurisdiction.


       DATED January 16, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          United States District Judge




                                             3
